Title: To George Washington from Thomas Hanson Marshall, 8 April 1770
From: Marshall, Thomas Hanson
To: Washington, George



Sir
Maryland the 8th of April 1770

Your’s Acquanting me that Mr West had Promissed to be at your house this Afternoon, In order to Run the Dividing Line between Washington & Spencer, came to hand, Th’o am afrade Shall not be able to give my self the Pleasure of Wating on You in the Morning, Owing to a Verry seveare Could, which affects me in Such a Manner, that I can scarsly git a Moment’s Rest. Should I be Better in the Morning will wate on you Arly. However should I not, don’t Doubt but you and Mr West will Lay the Dividing Line of, agreable to the True Intent and Desine thereof. I am yr Most Hble servt

Tho. Han. Marshall

